DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Föhrenbach et al. (2017/0210027) in view of Templeton et al. (6,006,434) and Wissmann et al. (4,567,658).  
With regards to claim 1, Föhrenbach et al. disclose the invention including an outdoor tool (10) having a powerhead (2), a tool unit powered by the power head (14), an elongated shaft assembly extending defining a longitudinal shaft axis and extending between the powerhead and the tool unit (5), the elongated shaft assembly including a first shaft segment (9), a first connecting portion attached to the first shaft segment 
However, with regards to claim 1, Föhrenbach et al. fail to disclose the second connecting portion is configured to selectively and removably couple to the first connecting portion, one of the connecting portions has a recess and the other of the connection portions includes a button having a projection selectively receivable in the recess to releasably secure the connecting portions, and the projection is configured to move radially inward to enter the recess.
Templeton et al. teach it is known in the art of elongated shaft assemblies with a first segment (18) having a first connecting portion (24) and a second segment (30) having a second connecting portion (100) for a cutting tool unit (Fig. 1) to incorporate the second connecting portion is configured to selectively and removably couple to the first connecting portion (Figs. 3, 5, and 6), one of the connecting portions has a recess (100) and the other of the connection portions (24) includes a button (70) having a projection (68) selectively receivable in the recess to releasably secure the connecting portions (Fig. 3), and the projection is configured to move radially inward to enter the 
However, with regards to claims 1, 2, 5, and 6, Föhrenbach et al. fail to disclose tension adjustment mechanism includes an adjustment screw, a threaded adjustment bolt, at least one adjustment gear intermeshed with the screw and the bolt, a stud member coupled to the bolt and the guide bar, the stud member having a generally cylindrical shape and being orientated perpendicular to the guide bar, rotation of the screw rotates the bolt and thereby causes translation of the bar relative to the drive gear via engagement with the stud member, the bolt is supported by an adjustment bracket, rotation of the screw causes the member to move toward or away from the drive gear, clockwise rotation of the screw causes the guide bar to translate away from the from the drive gear to increase a tension in the chain, and counter-clockwise rotation of the screw cause the bar to translate toward the drive gear to decrease the tension.
Wissmann et al. teach it is known in the art of chainsaws having a transmission housing (1), a support plate coupled to the transmission housing (Fig. 3), a guide bar adjustably supported by the support plate (6), a drive gear adjustably supported by the .
Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Föhrenbach et al. (2017/0210027) in view of in view of Templeton et al. (6,006,434) and Wissmann et al. (4,567,658) as applied to claim 1 above, and further in view of Progl (3,866,320).  With regards to claims 3, 4, and 8, Föhrenbach et al. in view of Templeton et al. and Wissmann et al. disclose the invention including the tension adjustment mechanism having a guide bar stud coupled to the plate (12 in Wissmann et al.), tightening locks the guide bar in a fixed position relative to the drive gear and the plate and loosening unlocks the guide bar (Fig. 4 in Wissmann et al.), a cover coupled to the plate via the guide bar stud and configured to shield the drive gear (8 in Wissmann et al.), the guide bar stud extends through a mounting aperture formed in the cover (Fig. 4 in Wissmann et al.), and the stud member engages stud aperture in the guide bar (49).
However, with regards to claims 3 and 7, Föhrenbach et al. in view of Templeton et al. and Wissmann et al. fail to disclose a nut engaged with the stud and it is the tightening against the cover and loosening of the nut that locks and unlocks the guide bar and the stud member is threaded onto the bolt.
Progl teaches it is known in the art of tension adjustment mechanisms of chain saws to incorporate a nut (6) engaged with the stud (3) and it is the tightening against the cover and loosening of the nut that locks and unlocks the guide bar (Fig. 3) and the stud member (13) is threaded onto the bolt (10).  Such a modification replaces one known bolt securing means with another known bolt and nut securing means or art know equivalent.  Each securing means performs the same function with the same expectations.  Such a tension adjustment mechanism modification reduces the number .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Föhrenbach et al. (2017/0210027) in view of in view of Templeton et al. (6,006,434) and Wissmann et al. (4,567,658) as applied to claim 1 above, and further in view of Emblidge (4,224,739).  
With regards to claim 23, Föhrenbach et al. in view of Templeton et al. and Wissmann et al. fail to the one of the first and second connecting portions includes a radially projecting key and the other of the first and second connecting portions defines an axially extending groove and wherein the groove receives the key to rotational align the connecting portions.
Emblidge teaches it is known in the art of connecting first and second connecting portion (12, 30, 50) that have parts that need to be aligned (52, 54, 54`, column 4 lines 14-21) to incorporate one of the first and second connecting portions includes a radially projecting key (57) and the other of the first and second connecting portions defines an axially extending groove (column 4 lines 22-23) and wherein the groove receives the key to rotational align the connecting portions (column 4 lines 23-25).  Such a .
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Föhrenbach et al. (2017/0210027) in view of Yamada et al. (9,333,636) and Wissmann et al. (4,567,658).  With regards to the structures Föhrenbach et al. incorporate and the Föhrenbach et al. in view of Wissmann et al. portion of the rejection, please see the rejection of claim 1 above. 
However, with regards to claim 21, Föhrenbach et al. fail to disclose the second connecting portion is configured to selectively and removably couple to the first connecting portion, one of the connecting portions includes a radially projecting key and the other of the connection portions defining an axially extending groove configured to receive the key to rotationally align the connecting portions.
Yamada et al. teach it is known in the art of elongated shaft assemblies with a first segment (14) having a first connecting portion (56) and a second segment (12) having a second connecting portion (72) for a cutting tool unit (20) to incorporate the .
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not correspond with the new grounds of rejection.
Allowable Subject Matter
Claim 22 is allowed.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513.  The examiner can normally be reached on Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

22 October 2021
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724